IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                  NOS. WR-90,570-01 & 90,570-02


                    EX PARTE CHANCE GREGORY ZUGAR, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. 1120572-A & 1120573-A IN THE 263RD DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and aggravated kidnapping and sentenced to eight years’ imprisonment on each count. He

did not appeal his convictions.

       Applicant contends, among other things, that adjudication-of-guilt counsel was ineffective.

The trial court signed timely orders designating issues, but the district clerk forwarded these

applications before the trial court made findings of fact and conclusions of law. See TEX . R. APP. P.

73.4(b)(5). We remand these applications so the trial court can make findings of fact and conclusions
                                                                                                        2

of law.

          These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: November 20, 2019
Do not publish